 


114 HR 5036 IH: Protecting Families with Disabilities Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5036 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Ms. McCollum (for herself, Mr. Peterson, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To clarify the application of spousal impoverishment protections for recipients of home and community-based services under Medicaid. 
 
 
1.Short titleThis Act may be cited as the Protecting Families with Disabilities Act of 2016. 2.Clarification regarding application of Medicaid spousal impoverishment protections to recipients of home and community-based services (a)In generalSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r–5 note) is amended— 
(1)by striking During and inserting the following:  (a)In generalDuring; and 
(2)by adding at the end the following:  (b)Rule of constructionDuring the period in which subsection (a) is in effect, nothing in subsection (a) or section 1924 of the Social Security Act (42 U.S.C. 1396r–5) shall be construed as prohibiting a State that, as of January 1, 2014, had a home and community-based waiver approved under section 1915(c) of such Act (42 U.S.C. 1396n(c)) under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for services provided under such home and community-based waiver in place of the spousal impoverishment provisions applied under such section 1924, from continuing to disregard the individual’s spousal income and assets for purposes of making such determinations while such waiver remains in effect.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on January 1, 2014.  